Name: Commission Regulation (EEC) No 2293 of 26 July 1990 on the application of Decision No 2/90 of the EEC - Iceland Joint Committee supplementing and amending Annex III to protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  executive power and public service;  international affairs;  tariff policy
 Date Published: nan

 8 . 8 . 90 Official Journal of the European Communities No L 210 / 9 COMMISSION REGULATION (EEC) No 2293 /90 of 26 July 1990 on the application of Decision No 2 /90 of the EEC-Iceland Joint Committee supplementing and amending Annex III to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas , by virtue of Article 28 of Protocol No 3 , the Joint Committee has adopted Decision No 2/ 90 supplementing and amending Protocol No 3 ; Whereas it is necessary to apply this Decision in the Community; - Whereas the provisions of this Regulation are in accordance with the opinion of the Committee on Origin ,Having regard to the Council Regulation (EEC) No 2840/ 89 of 18 September 1989 on the implementation of Decision No 1 / 89 of the EEC-Iceland Joint Committee amending Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation and establishing provisions for the implementation of the Joint Declaration annexed to Decision No 1 / 88 of the EEC-Iceland Joint Committee ( J ), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION: Article 1 Decision No 2/ 90 of the EEC-Iceland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation .Whereas the Agreement between the European Economic Community and the Republic of Iceland was signed on 22 July 1972 and entered into force on 1 April 1973 ( 2 ); Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . Whereas Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation ( 3 ) (hereafter referred to as Protocol No 3 ) forms an integral part of the said Agreement ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission 0 ) OJ No L 278 , 27 . 9 . 1989 , p. 9 . ( 2 ) OJ No L 301 , 31 . 12 . 1972 , p. 2 . ( 3 ) OJ No L 180 , 9 . 7 . 1988 , p. 5 .